FILE COPY




                                 CAUSE NO. 12-14-00340-CR
                                 CAUSE NO. 12-14-00341-CR
                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


DANZEL RASHAD WARREN,                 }       APPEALED FROM 114TH DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       SMITH COUNTY, TEXAS
APPELLEE


                                             ORDER
       Came on for review the status of the instant appeal, and the same having been considered,
it appears that Appellant is not currently represented by counsel.
       On November 3, 2014, the Docketing Statement was due to be filed. TEX. R. APP. P.
32.2. On November 21, 2014, this Court notified Appellant that a Docketing Statement was to
be filed and gave him until December 1, 2014, to file it. Thereafter, when no Docketing
Statement was filed, Appellant was again notified on December 3, 2014, that the Docketing
Statement was past due and was given until December 15, 2014, to file a Docketing Statement.
As of the date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Christi J. Kennedy,
Judge of the 114th District Court of Smith County, shall immediately conduct a hearing to
determine the cause of Appellant’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
                                                                                         FILE COPY




       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before January 19, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
18th day of December 2014, A.D.
                                                     CATHY S. LUSK, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk